
	
		II
		112th CONGRESS
		1st Session
		S. 1860
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2011
			Mr. Coats introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To clarify prohibitions on funding for any United Nations
		  entity that admits Palestine as a member state.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The decision by
			 the membership of the United Nations Educational, Scientific and Cultural
			 Organization (UNESCO) to admit the Palestinian Authority as a full member state
			 of the organization is counterproductive, harms efforts to reach a negotiated,
			 lasting, and just peace in the Middle East, and is contrary to United States
			 interests.
			(2)The Palestinian
			 Authority may use this vote as a precedent to pursue membership in other United
			 Nations affiliated organizations, contrary to the best interests of those
			 organizations and the Palestinians themselves.
			(3)Palestinian
			 statehood can emerge only from negotiations with Israel, not from actions by
			 third parties, including the United Nations and its affiliated
			 organizations.
			(4)Existing United
			 States law prohibits appropriation of funds for the United Nations or any
			 specialized agency affiliated with the United Nations that grant full
			 membership as a state to any organization or group that does not have the
			 internationally recognized attributes of statehood.
			(5)The President
			 does not have the discretion to identify alternative methods of providing funds
			 to any United Nations agency that admits Palestine as a member state.
			2.Sense of
			 CongressIt is the sense of
			 Congress that any effort by the President to provide funds to any United
			 Nations agency that admits Palestine as a member state would be a violation of
			 section 410 of the Foreign Relations Authorization Act, Fiscal Years 1994 and
			 1995 (Public Law 103–236; 108 Stat. 454; 22 U.S.C. 287e note) or section 414 of
			 the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law
			 101–246; 104 Stat. 70; 22 U.S.C. 287e note).
		
